        Case 2:18-cv-09393-CJB Document 37 Filed 04/16/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

 JACOBY MAIZE                                                     CIVIL ACTION
 VERSUS                                                           NO. 18-9393
 STATE OF LOUISIANA                                               SECTION: AJ@(5)

                                      ORDER

      The Court, having considered the petition, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and Petitioner’s

objections to the Report and Recommendation (Rec. Doc. 36) and finding that

Petitioner’s objections lack merit for the reasons stated by the Magistrate Judge,

hereby approves the Report and Recommendation of the United States Magistrate

Judge and adopts it as its opinion in this matter. Accordingly,

      IT IS HEREBY ORDERED that the petition of Jacoby Maize for issuance of

a writ of habeas corpus under 28 U.S.C. ' 2254 is DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 15th day of April, 2021.



                                       ___________________________________
                                       CARL J. BARBIER
                                       UNITED STATES DISTRICT JUDGE
